DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/01/2019 and 11/14/2019.  An initialed copy is attached to this Office Action.

Response to Amendment
The amendment to the Abstract and Claims 1-9, filed 08/01/2019, are acknowledged and accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siebenmorgen et al., (US 2019/0170995 A1).
With respect to Claim 1, Siebenmorgen et al., disclose an arrangement for total-internal reflection fluorescence microscopy (TIRF microscopy) (Figure 2), comprising an illumination optical unit (BS, Figure 2) with an illumination objective (2, Figure 2) for illuminating a specimen (5, Figure 2) situated on a specimen carrier (7, Figure 2) in a specimen region (4, 5, 7, Figure 2) of a specimen plane (4, Figure 2) via an illumination beam path (BS path, Figure 2), wherein an optical axis (A1, Figure 2) of the illumination objective includes an illumination angle (1, Figure 2) that differs from zero with the normal of the specimen plane (see 1 in Figure 2) in respect of which the specimen carrier is aligned (see 1 in Figure 2), a detection optical unit (3, Figure 2) with a detection objective (2, Figure 2) in a detection beam path (path of DS, Figure 2) having an optical axis (A2, Figure 2) which includes a detection angle (2, Figure 2) that differs from zero with the normal of the specimen plane (see 2 in Figure 2), a transition element (10, Figure 2) located between the specimen carrier and the illumination and detection objectives (see where 3 is located in Figure 2), said transition element being arranged both in the illumination beam path and in the detection beam path (see where 3 is located in Figure 2); the transition 1, Figure 2) suitable for producing total-internal reflection (¶[0016]) of the illumination radiation at the specimen plane (4, Figure 2).
With respect to Claim 2, Siebenmorgen et al., further disclose an immersion medium (18, Figure 2) between the transition element and the specimen carrier, the refractive index of said immersion medium equaling the refractive index of the transition element and/or of the specimen carrier (¶[0019], [0069] and [0057]).
With respect to Claim 3, Siebenmorgen et al., further disclose wherein the transition element (10, Figure 2) is a meniscus lens (meniscus lens10, Figure 2; see also ¶[0055]).
With respect to Claim 4, Siebenmorgen et al., further disclose wherein the transition element is a virtual relay or an immersion chamber (water-filled specimen chamber, ¶[0003]), 
With respect to Claim 5, Siebenmorgen et al., further disclose wherein radiation used for illumination purposes is formed into a light sheet (6, Figure 2) and directed into the specimen region (light sheet 6 is produced in a specimen region, in 
With respect to Claim 6, Siebenmorgen et al., further disclose wherein the optical axis of the illumination objective and the light sheet lie in a plane that includes an illumination angle that differs from zero with the normal of the specimen plane (1 and 2 between a normal B that is perpendicular to the reference plane 4 and the first optical axis A1 and the second optical axis A2, respectively, are 45° in each case, ¶[0057).
With respect to Claim 7, Siebenmorgen et al., further disclose a microscope (Figure 2) comprising an arrangement as claimed in claim 1.
With respect to Claim 8, Siebenmorgen et al., further disclose the use of an arrangement as claimed in claim 1 for imaging regions of said specimen by means of TIRF microscopy (¶[0007] and [0069] are definitions of TIRF and how Siebenmorgen et al., functions as TIRF).
With respect to Claim 9, Siebenmorgen et al., disclose a method for TIRF microscopy, comprising directing illumination radiation (BS, Figure 2) for illuminating a specimen (5, Figure 2) situated on a specimen carrier (7, Figure 2) in a specimen region (4, 5, 7, Figure 2) of a specimen plane (4, Figure 2) to the specimen via an illumination beam (BS, Figure 2) path having an illumination objective (2, Figure 2), wherein an optical axis (A1, Figure 2) of the illumination objective includes an illumination angle (1, Figure 2) that differs from zero with the normal of the specimen plane (see 1 in Figure 2), in respect of which the specimen carrier is aligned (see 1 in Figure 2), capturing detection radiation (3, Figure 2) along a detection beam path (path along DS, Figure 2) having an optical axis (A2, Figure 2) 2, Figure 2) that differs from zero with the normal of the specimen plane (see 2 in Figure 2), radiating-in the illumination radiation and the detection radiation through or captured through a transition element (10, Figure 2) arranged both in the illumination beam path and in the detection beam path (see where 3 is located in Figure 2), wherein the transition element is configured to correct aberrations (10, Figure 2, assists 2KE, 3KE, which correct aberrations; see ¶[0057]) that arise on account of the passage through media with different refractive indices of radiation to be detected (using the meniscus lens, errors that arise during the transition of the illumination radiation and/or detection radiation between two media or layers with different refractive indices are corrected or correctable, ¶[0024]) and/or of radiation for illuminating the sample, and directing the illumination beam path (path along BS, Figure 2) into the specimen region of the specimen plane at an illumination angle (1, Figure 2) suitable for producing total-internal reflection (¶[0016]) of the illumination radiation (BS, Figure 2) at the specimen plane (4, Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872